
	
		III
		112th CONGRESS
		1st Session
		S. RES. 46
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2011
			Mr. Enzi (for himself
			 and Mr. Barrasso) submitted the following
			 resolution; which was referred to the Committee on Rules and
			 Administration
		
		RESOLUTION
		Requiring that legislation considered by
		  the Senate to be confined to a single issue.
	
	
		1.Single-issue
			 requirement
			(a)Point of
			 orderIt shall not be in
			 order in the Senate to consider a bill or resolution that is not confined to a
			 single subject.
			(b)Supermajority
			 waiver and appeals
				(1)WaiverThis
			 section may be waived or suspended in the Senate only by the affirmative vote
			 of two-thirds of the Members, duly chosen and sworn.
				(2)AppealsAppeals
			 in the Senate from the decisions of the Chair relating to any provision of this
			 section shall be limited to 30 minutes, to be equally divided between, and
			 controlled by, the appellant and the manager of the bill or joint resolution.
			 An affirmative vote of two-thirds of the Members of the Senate, duly chosen and
			 sworn, shall be required to sustain an appeal of the ruling of the Chair on a
			 point of order raised under this section.
				
